Holmes, J.,
dissenting. The board of revision argues that the BTA erred when it adopted the prices paid at the auction as the true values of the properties without considering other factors including evidence, adduced by the auditor and the professional appraiser, of recent sales in the area. Further, the board of revision argues that the auction sales were not arm’s-length transactions, but were more in the nature of forced sales.
In Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St. 3d 59, 23 OBR 192, 491 N.E. 2d 680, this court held in the syllabus:
“Although the sale price is the ‘best evidence’ of true value of real property for tax purposes, it is not the only evidence. A review of independent appraisals based upon factors other than the sale price is appropriate where it is shown that the sale price does not reflect true value. (Columbus Bd. of Edn. v. Fountain Square Assoc., Ltd. [1984], 9 Ohio St. 3d 218, 219, construed.)”
Thus, assuming that the auction sales were at arm’s length, the sale prices are the best evidence of true value; however, they are not conclusively the properties’ true values. This is so because other factors, such as favorable financing, the mode of payment, sale-lease arrangements, or abnormal economic conditions, might indicate that the sale prices were not the properties’ true values. According to Ramsey v. Bd. of Revision of Franklin Cty. (1943), 141 Ohio St. 366, 368, 25 O.O. 476, 48 N.E. 2d 102, 103, “[t]he valuation of these premises must necessarily bear some relation to valuations placed on similar properties in the same locality * * *.”
The BTA had before it evidence of sales of other lots in Apple Valley that occurred, mostly, in 1982, 1983, and 1984. The auditor presented these sales and stated that he used them for the county’s 1984 reappraisal. He testified that the list was not truly a list of comparables, but a list to show a range of sales for the 1984 reappraisal. Next, the board of revision presented the expert appraiser who had been hired to reappraise property in the county. Basing his opinion on his education, training, and familiarity with each property, he testified that in 1986 lot 410 was worth $2,800, lot 239 was worth $5,740, lot 240 was worth $4,000, lot 503 was worth $6,000, and lot 15 was worth $6,000. He was not asked his opinion for lot 500; however, the county appraised the lot at $5,480.
Here, as stated, the BTA did not consider other factors than the sale price at auction. The sale price at this auction should not be the sole criterion of fair market value, in that there are many factors which should be taken into consideration in determining value. Not to have done so is unreasonable and reversible error. I would reverse and remand.
Moyer, C.J., concurs in the foregoing dissenting opinion.